DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Galstian (US Publication No.: US 2017/0218686 A1) in view of Ma et al (US Publication No.: US 2013/0335659 A1, “Ma”).
Regarding Claim 1, Galstian discloses a liquid crystal (LCD) panel (Figure 7), comprising:
A first substrate (Figure 7, first substrate 113), wherein 
The first substrate comprises a first electrode and a second electrode layer (Figure 7, first electrode layer 103, second electrode layer 101),
An insulating layer is disposed between the first electrode layer and the second electrode layer (Figure 7, insulating layer 107), and
A first alignment layer is disposed on the second electrode layer (Figure 7, alignment layer 106);
A second substrate (Figure 7, second substrate 112), wherein 
The second substrate comprises a third electrode layer (Figure 7, third electrode layer 102), and
A second alignment layer is disposed on the third electrode layer (Figure 7, second alignment layer 106);
A liquid crystal layer, wherein the liquid crystal layer is disposed between the first alignment layer and the second alignment layer (Figure 7, liquid crystal layer 200), and
A material of the liquid crystal layer comprises a dual-frequency liquid crystal composition (Paragraph 0062).
Galstian fails to disclose a first polarization layer, wherein the first polarization layer is disposed on a surface of the first substrate away from the liquid crystal layer, and a second polarization layer, wherein the second polarization layer is disposed on a surface of the first substrate away from the liquid crystal layer.
However, discloses a similar display panel comprising a first polarization layer, wherein the first polarization layer is disposed on a surface of the first substrate away from the liquid crystal layer, and a second polarization layer, wherein the second polarization layer is disposed on a surface of the first substrate away from the liquid crystal layer (Ma, Figure 1, first polarization layer 70, second polarization layer 80). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Galstian to include polarization layers as disclosed by Ma. One would have been motivated to do so for the purpose of achieving high contrast and a wide viewing angle (Ma, Paragraph 0071). 

Regarding Claim 2, Galstian in view of Ma discloses the LCD panel of claim 1, wherein the second electrode layer comprises at least two electrode units, and a slit is defined between the at least two electrode units (Galstian, Figure 7, second electrode layer 101 has multiple electrode units with slits in between).

Regarding Claim 3, Galstian in view of Ma discloses the LCD panel of claim 2, wherein the first alignment layer is aligned in a direction tilted from the electrode units (Galstian, Paragraph 0059; Paragraph 0062).

Regarding Claim 19, Galstian discloses a method of manufacturing a liquid crystal display (LCD) panel, comprising following steps:
Providing a first substrate (Figure 7, first substrate 113), 
Sequentially forming a first electrode layer, an insulating layer, and a second electrode layer on a surface of the first substrate (Figure 7, first electrode layer 103, insulating layer 107, second electrode layer 101), and
Forming a first alignment layer on the second electrode layer (Figure 7, first alignment layer 106);
Providing a second substrate (Figure 7, second substrate 112), 
Forming a third electrode layer on a surface of the second substrate (Figure 7, third electrode layer 102), and
Forming a second alignment layer on the third electrode layer (Figure 7, second alignment layer 106);
Filling a dual-frequency liquid crystal composition between the first substrate and the second substrate to for ma liquid crystal layer disposed between the first substrate and the second substrate (Figure 7, liquid crystal layer 200; Paragraph 0062);
Aligning the liquid crystal layer (Paragraph 0062).
Galstian fails to disclose a step of forming a first polarization layer and a second polarization layer on a surface of the first substrate away from the liquid crystal layer and a surface of the second substrate away from the liquid crystal layer to form the LCD panel.
However, Ma discloses a similar method comprising a step of forming a first polarization layer and a second polarization layer on a surface of the first substrate away from the liquid crystal layer and a surface of the second substrate away from the liquid crystal layer to form the LCD panel (Ma, Figure 1, first polarization layer 70, second polarization layer 80). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Galstian to include polarization layers as disclosed by Ma. One would have been motivated to do so for the purpose of achieving high contrast and a wide viewing angle (Ma, Paragraph 0071). 

Regarding Claim 20, Galstian in view of Ma discloses a liquid crystal display (LCD) device (Galstian, Figure 7), comprising the LCD panel of claim 1. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Galstian in view of Ma in further view of Cao (US Publication No.: US 2016/0077385 A1).
Regarding Claim 4, Galstian in view of Ma discloses the LCD panel of claim 3.
Galstian fails to disclose that an included angle between the direction of the first alignment layer and the electrode units ranges from 90 degrees to 100 degrees.
However, discloses a similar display panel where an included angle between the direction of the first alignment layer and the electrode units ranges from 90 degrees to 100 degrees (Cao, Paragraph 0060 discloses an angle of 90 degrees). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Galstian to include a specific angle between the alignment layer and the electrode units as disclosed by Cao. One would have been motivated to do so for the purpose of optimizing orientation directions in different zones (Cao, Paragraph 0074). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Galstian in view of Ma in further view of Xie (US Publication No.: US 2016/0046865 A1). 
	Regarding Claim 5, Galstian in view of Ma discloses the LCD panel of claim 1.
	Galstian fails to disclose that the dual-frequency liquid crystal composition comprises 60% to 75% mass ratio of positive liquid crystal and 25% to 40% mass ratio of negative liquid crystals. 
	However, Xie discloses a similar liquid crystal where the dual-frequency liquid crystal composition comprises 60% to 75% mass ratio of positive liquid crystal and 25% to 40% mass ratio of negative liquid crystals (Xie, Paragraph 0016 discloses a mass ratio of 4:1 to 2:1 which overlaps with the claimed range of 3:2 to 3:1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Galstian to have a particular positive to negative liquid crystal mass ratio as disclosed by Xie. One would have been motivated to do so for the purpose of enhancing light transmittance (Xie, Paragraph 0047). 

Allowable Subject Matter
Claims 6-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 6, the prior art of record does not teach or suggest a liquid crystal display (LCD) panel comprising a first substrate comprising a first electrode layer, an insulating layer, a second electrode layer, and a first alignment layer disposed on the second electrode layer; a second substrate comprising a third electrode layer and a second alignment layer disposed on the third electrode layer; a dual-frequency liquid crystal layer composition comprising 60% to 75% mass ratio of positive liquid crystals and 25% to 40% mass ratio of negative liquid crystals, wherein the positive liquid crystals comprise a plurality of first compounds represented by a general formula as follows: 

    PNG
    media_image1.png
    250
    551
    media_image1.png
    Greyscale

The prior art of Galstian (US 2017/0218686 A1) discloses a liquid crystal display (LCD) panel comprising a first substrate comprising a first electrode layer, an insulating layer, a second electrode layer, and a first alignment layer disposed on the second electrode layer; a second substrate comprising a third electrode layer and a second alignment layer disposed on the third electrode layer; a dual-frequency liquid crystal layer (Galstian, Figure 7). Galstian fails to disclose particular mass ratios of positive and negative liquid crystals as well as the particular formula of the positive liquid crystals. The prior art of Xie (US 2016/0046865 A1) discloses a dual-frequency liquid crystal layer composition comprising 60% to 75% mass ratio of positive liquid crystals and 25% to 40% mass ratio of negative liquid crystals. However, Xie also fails to disclose the general formula of the positive liquid crystals.

Regarding Claim 15, the prior art of record does not teach or suggest a liquid crystal display (LCD) panel comprising a first substrate comprising a first electrode layer, an insulating layer, a second electrode layer, and a first alignment layer disposed on the second electrode layer; a second substrate comprising a third electrode layer and a second alignment layer disposed on the third electrode layer; a dual-frequency liquid crystal layer composition comprising 60% to 75% mass ratio of positive liquid crystals and 25% to 40% mass ratio of negative liquid crystals, wherein the negative liquid crystals comprise a plurality of third compounds having a general formula as follows: 

    PNG
    media_image2.png
    387
    578
    media_image2.png
    Greyscale

The prior art of Galstian (US 2017/0218686 A1) discloses a liquid crystal display (LCD) panel comprising a first substrate comprising a first electrode layer, an insulating layer, a second electrode layer, and a first alignment layer disposed on the second electrode layer; a second substrate comprising a third electrode layer and a second alignment layer disposed on the third electrode layer; a dual-frequency liquid crystal layer (Galstian, Figure 7). Galstian fails to disclose particular mass ratios of positive and negative liquid crystals as well as the particular formula of the negative liquid crystals. The prior art of Xie (US 2016/0046865 A1) discloses a dual-frequency liquid crystal layer composition comprising 60% to 75% mass ratio of positive liquid crystals and 25% to 40% mass ratio of negative liquid crystals. However, Xie also fails to disclose the general formula of the negative liquid crystals.
Therefore, Claims 6 and 15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 7-14 and 16-18 would be allowable by virtue of their dependence on claims 6 and 15. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871